Case 3:20-cv-00045-MFU Document 56 Filed 08/25/20 Page 1 of 1 Pageid#: 1166




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA


 WILD VIRGINIA, et al.,
                                       Plaintiffs,
 v.                                                         Civ. No. 3:20-cv-45-MFU

 COUNCIL ON ENVIRONMENTAL                                   Hon. Michael F. Urbanski
 QUALITY, et al.,
                                       Defendants.


                   BUSINESS ASSOCIATIONS’ MOTION TO DISMISS


       Pursuant to Federal Rule of Civil Procedure 12(b)(1), proposed Intervenor-Defendants

American Farm Bureau Federation, American Fuel & Petrochemical Manufacturers, American

Forest Resource Council, American Petroleum Institute, American Road & Transportation Build-

ers Association, Chamber of Commerce of the United States of America, Federal Forest Resource

Coalition, Interstate Natural Gas Association of America, and National Cattlemen’s Beef Associ-

ation (the “Business Associations”) hereby move to dismiss plaintiffs’ complaint for lack of an

Article III case or controversy. In support of this motion, the Business Associations rely upon the

accompanying Brief in Support of Business Associations’ Motion to Dismiss; any reply brief sub-

mitted in support of the motion; and any oral argument permitted at a hearing on the motion.

Dated: August 25, 2020                               Respectfully submitted,
                                                     /s/ Joshua D. Rogaczewski
                                                     MICHAEL B. KIMBERLY*
                                                     JOSHUA D. ROGACZEWSKI
                                                       McDermott Will & Emery LLP
                                                       500 North Capitol Street NW
                                                       Washington, DC 20001
                                                       (202) 756-8000
                                                       jrogaczewski@mwe.com
                                                       mkimberly@mwe.com
                                                     Attorneys for Business Associations
                                                     * pro hac vice motion pending

                                                 1
